                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

KOWAN PLAIN,                                      )
                                                  )
        Plaintiff,                                )
                                                  )
        v.                                        )   CIV. ACT. NO. 2:19-cv-115-ECM
                                                  )              (WO)
TODD STRANGE, et al.,                             )
                                                  )
        Defendants.                               )

                          MEMORANDUM OPINION and ORDER

        Now pending before the court is the Report and Recommendation of the Magistrate

Judge (doc. 12) which recommends that this case be dismissed prior to service of process

pursuant to 28 U.S.C. § 1915(e). On February 5, 2020, the Plaintiff filed a response to the

Recommendation which the Court construes as objections to the Recommendation. (Doc.

13).

        The Court has carefully reviewed the record in this case, including the Magistrate

Judge’s Report and Recommendation, and the Plaintiff’s objections. See 28 U.S.C. §

636(b). In his objections, the Plaintiff concedes that he failed to file an amended complaint

in accordance with the orders of the Court. To date, he has still failed to file an amended

complaint. Accordingly, it is

        ORDERED as follows:

        1.     The Plaintiff’s objections (doc. 13) are OVERRULED;

        2.     The Plaintiff’s Request for a Preliminary Injunction (doc. 8) is DENIED as

moot;
3.    The Recommendation of the Magistrate Judge (doc. 12) is ADOPTED; and

4.    This case is DISMISSED without prejudice.

A final judgment will be entered.

DONE this 12th day of March, 2020.


                     /s/ Emily C. Marks
                    EMILY C. MARKS
                    CHIEF UNITED STATES DISTRICT JUDGE
